NO. 07-08-0336-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    APRIL 29, 2009

                         ______________________________


                       BRYAN THOMAS BLEVINS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                 NO. 4301; HONORABLE STEVEN EMMERT, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Following a plea of not guilty, Appellant, Bryan Thomas Blevins, was convicted by

a jury of aggravated sexual assault of a child. Punishment was assessed by the trial court
at confinement for life.1 In presenting this appeal, counsel has filed an Anders2 brief in

support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008). Counsel candidly discusses why, under the controlling authorities,

the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).

Counsel has also demonstrated that he has complied with the requirements of Anders and

In re Schulman by (1) providing a copy of the brief to Appellant, (2) notifying him of his right

to file a pro se response if he desired to do so, and (3) informing him of his right to file a




       1
         See Tex. Penal Code Ann. § 22.021(a)(2)(B) (Vernon Supp. 2008). The offense
of aggravated sexual assault of a child is a first degree felony punishable by confinement
in the Institutional Division of the Texas Department of Criminal Justice for life or for any
term of not more than 99 years or less than 5 years, and by a fine not to exceed $10,000.
While the Judgment reflects that the trial court found the 1st enhancement to be “True” the
record does not reflect whether the indictment in fact contained an enhancement
paragraph. Furthermore, the reporter’s record of the punishment proceeding reflects that
Appellant was not asked to enter a plea as to any enhancement paragraph. Because the
punishment assessed falls within the range of punishment provided by law, and because
this scrivener’s error may be corrected by the entry of a judgment nunc pro tunc, without
appeal, we find this issue does not present a potentially plausible basis to support an
appeal.
       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                               2
pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408.3 By letter, this

Court granted Appellant thirty days in which to exercise his right to file a response to

counsel’s brief, should he be so inclined. Id. at 409 n.23. Appellant did not file a response.

The State filed a letter acknowledging the Anders brief.


       By the Anders brief, counsel raises four possible points of error and then

demonstrates why no reversible error exists. Counsel’s points are: (1) the trial court erred

by denying Appellant’s motion to suppress; (2) the trial court erred by allowing outcry

testimony of Victoria Hansen, an investigator for Child Protective Services; (3) the trial

court erred by allowing expert witness testimony of Dr. William E. Hoke; and (4) the

evidence was factually insufficient to support the verdict.


       We have independently examined the entire record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford

v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.4

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record



       3
        Notwithstanding that Appellant was informed of his right to file a pro se petition for
discretionary review upon execution of the Trial Court’s Certification of Defendant’s Right
of Appeal, counsel must comply with Rule 48.4 of the Texas Rules of Appellate Procedure
which provides that counsel shall within five days after this opinion is handed down, send
Appellant a copy of the opinion and judgment together with notification of his right to file
a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at 411 n.35.
       4
           See n. 1, supra.

                                              3
and counsel’s brief, we agree with counsel that there are no plausible grounds for appeal.

See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            4